Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 1 of 13 PageID# 1307
                                                                                                 L   H ril
                                                                                   p
                                                                                         MAR 2 9 2019
                                                                                                           U
                                                                                   v-LtKK. u^. DISTRICT COURT
                                                                                          RICHMOND. VA
                              UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND VIRGINIA


 ROBERT DAVID STEELE,

                                    Plaintiff,             17-CV-00601-MHL


                  -against-                        MEMORANDUM OF LAW TO
                                                     SUPPORT INTERVENOR
 JASON GOODMAN,                                  APPLICANT'S AMENDED MOTION
                                                            TO INTERVENE
                                  Defendant.



 MEMORANDUM OF LAW TO SUPPORT INTERVENOR APPLICANT'S AMENDED
                                   MOTION TO INTERVENE




1.     NOTICE SHOULD BE TAKEN BY THE CLERK OF THE COURT AND ALL

PARTIES that the interested party known as D. GEORGE SWEIGERT is seeking the LEAVE

OF THE COURT TO INTERVENE into this instant lawsuit pursuant to Fed. R. Civ. Proc. Rule

24(a)and Virginia Supreme Court Rule 3:14(Rule 3:14 provides that "[a] new party may by

leave of court file a pleading to intervene as a plaintiff or defendant to assert any claim or

defense germane to the subject matter ofthe proceeding.").

2.      The interested party (intervenor-applicant) D. George Sweigert purposes to intervene as a

PLAINTIFF. As sworn below, Sweigert has an interest identical to the Plaintiff(Robert David

Steele) in these proceedings and maintains an interest in their outcome.

3.      As no discovery has taken place and these proceedings are in the pleading stages, this

MOTION appears timely and does not present a prejudicial burden to any party.
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 2 of 13 PageID# 1308




                               PRELIMINARY STATEMENT

1.     At the outset, the undersigned apologies for the length ofthe following preliminary

statement; however,it is required to demonstrate the same nucleus offacts that form a nexus

between Defendant Goodman's conduct, the undersigned and this Court.

2.     Backsround. As a leading alt-right media star and all-purpose public figure. Defendant

(herein Def)operates CrowdSource The Truth(CSTT)on several social media platforms. CSTT

claims to be a news service, but operates akin to a methodology used in nation state cyber

conflict known as "Information Operations [Info Ops]". The Defs proficiency at sowing

deceptive falsehoods, mixed with a few grains oftruth, into CSTT news podcasts accomplishes

the Info Ops objectives ofdisempowerment, disruption, degrading and de-personage ofa target

(like the undersigned). Innocent parties (collateral damage) become CSTT on-line pimching

bags to increase Defs personal profits while he recklessly deflects blame, ownership and

responsibility of his acts onto these innocents(see Port of Charleston dirty bomb hoax supervised

by the Defon June 14, 2017 via CSTT podcasts).

3.     Purportedly over 1,111 dubious paying "patrons"{Patreon.Com)transmit via the global

payment system between $10K and $15K monthly to fund the Def and CSTT investigation

podcasts- which can be categorically characterized as false, distortions of reality, deceptive and

often resembling screaming "fire" in a crowded theater(Port dirty bomb hoax). In these pay-for-

view podcasts deceptive and defamatory statements are made continuously by the Defin his

private social media war against CSTT enemies. This includes Defs perverted insinuations the

that undersigned is(1)protecting pedophiles,(2) practicing ritualistic satanic torture,(3)stalking

CSTT reporters with death squads,(4) was a planner ofthe Port hoax and(5)is a drug smuggler.

Def insists that all ofthese slurs are based on the evidence that resulted from CSTT
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 3 of 13 PageID# 1309




investigations. This explains why it is, and was,so damaging and dangerous, when Def defames

and incites on-line calls to violence and intimidation and CSTT targets (like the undersigned).

                                           ARGUMENT


4.     General Background. The undersigned (Sweigert)has moved in a timely manner

considering this instant litigation is still presently in the pleading stages. There has been no

discovery. The undersigned has also demonstrated Article III standing injuries caused by

Defendant(Def). The intervenor-applicant(undersigned) has demonstrated that he as

independent Article III injury standing. Additionally, as this matter involved the intimidation of

a witness to this litigation the Court may also rely on its inherent powers.

5.     Intervenor Applicant Article III injuries. In context ofonly the Port of Charleston dirty

bomb incident(hoax of June 14, 2017)debate, the undersigned is at most a limited public figure

and more probably a private citizen that was involuntarily drug into this ugly situation and is

acting in self-defense against the Def. Even if this Court finds the undersigned as a limited

public figure, the Defs speech would have to be necessarily limited to the scope ofthat public

controversy (Port hoax incident). Gertz v. Welch, Inc. 418 U.S. 323, 345. The Def would be

prohibited from the broadcast ofextraneous attacks and unfounded accusations ofcriminal

conduct(implied defamation and slander per se). A person acts with malice ifthe publication

was made with knowledge that the statement was false or with reckless disregard for its truth.

Gertz V. Welch, Inc., 418 U.S. 323. This demonstrates injury and Article III standing ofthe

undersigned by meeting the "plausibility test" created by Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570(2007).

6.      Plaintiff has met the injuries-in-fact requirement as to the constitutional component of

Article III ofthe U.S. Constitution as discussed in the MOTION. Warth v. Seldin, 422 U.S. 490,
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 4 of 13 PageID# 1310




498(1975); see also City ofLos Angeles v. Lyons, 461 U.S. 95,105(1983). At a constitutional

minimum,standing only requires a plaintiff to show that he has "suffered some actual or

threatened injury as a result ofthe putatively illegal conduct ofthe defendant, and that the injury

can be traced to the challenged action and is likely to be redressed by a favorable decision."

Valley Forge Christian Coll V. Ams. Unitedfor Separation ofChurch and State, Inc., 454 U.S.

464,472(1982). Plaintiffs(1)"injuries-in-fact", are(2)"fairly traceable" to the actions ofthe

Defendant, and(3)these injuries are likely to be "redressed by a favorable decision" of this

Court. Lujan v. Defenders of Wildlife, 504 U.S. 555(1992)at 560-61.

7.     As relevant here, an injury-in-fact is one which stems from a "legally protected interest"

and is both "(a) concrete and particularized and (b)actual or imminent, not conjectural or

hypothetical." Lujan, 504 U.S. at 560-61. To satisfy the injury-in-fact requirement, the harm

must be an "invasion of a legallv protected interest which is(a)concrete and particularized and

(b) actual or imminent, not conjectural or hypothetical."[emphasis added] Lujan,504 U.S. at

560-61.


8.      "The hallmark of pronertv. the Court emphasized, is an individual entitlement grounded

in state law,"[emphasis added] Logan v, Zimmerman Brush Co.,455 US 422,430(1982). It is

instructive to note the wisdom of Milens ofCalifornia v. Richmond Redevelopment Agency, 665

F2d 906,909(9^ Cir 1982)("We look to local state law to determine what pronertv rights exist

and who is entitled to recovery for a taking"),[emphasis added].

9.     In this context, the undersigned's right to access the federal courts without fear of

retaliation and intimidation has been grossly violated by the Def. This Defs conduct of

intimidation, humiliation, accusations of crimes, trade libel, slander, impleaded defamation, etc.

directly parallels the allegations ofthe original plaintiff(Robert David Steele [RDS]).
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 5 of 13 PageID# 1311




10.    Iniurv-in-fact example No. 1. As alleged in the MOTION,the Def used the CSTT

enterprise to tarnish the Plaintiff with public disgrace, ill fame and public opprobrium, when the

undersigned became a witness in federal litigation. These CSTT smear campaigns(attempts at

corrupted persuasion) were conducted in violation of42 U.S.C. § 1985(2)clause one (i), which

allows a civil remedy under § 1985(3)clause three (iii). The direct attack on the property

interests ofthe Plaintiff is an invasion of an individual right and is an actionable federal tort.

Haddle v. Garrison, 525 U.S. 121.

11.     The Defand his sidekicks targeted the undersigned for public disgrace, ill fame and

public opprobrium to create economic injury to the undersigned by severely damaging his public

reputation as a critical infrastructure protection(CIP)consultant. These allegations against the

Def are nearly identical to the foundational allegations presented by the Plaintiff(RDS).

12.     The undersigned's injuries (invasion of state protected property rights) were the direct

and proximate cause ofthe CSTT continuous open-ended deceptive smear campaign over the

interstate wires.


13.     The character ofsuch direct injuries sustained by undersigned remain consistent with an

act that is analogous to an "ac[t] of a tortious character," see 4 Restatement(Second)of Torts §

876, Comment b, meaning an act that is independently wrongful under RICO. Beck v. Prupis

(98-1480)529 U.S. 494(2000).

14.     Iniurv-in-fact example No. 2. An example of the literally hundreds of predicate unlawful

acts perpetrated on the intervenor-applicant(undersigned) by the Def can be found in the video

production "The Trolls of Mt. Shasta"(Internet URL:

https://www.youtube.com/watch?v=qyg9YejHy0k)(May 5, 2018). This video includes the

Defendant and three(3)CSTT fake news sidekicks.
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 6 of 13 PageID# 1312




15.    Defspeaks,"[w]e are going to start to assemble the evidence that we have. Evidence

that is going to link Dave and George and Robert David Steele and Manual Chavez"(time

mark @10:32,Jason Goodman), At time @14:11 Defendant states,"But the point is Dave, you

behavior is unacceptable and I do believe it has risen to the level of criminality. Making false

statements to the authorities, and sending reports to senators, and all the things that you are

doing. And publishing a book,filled with these false statements." Defendant has no such

evidence in his possession and his statements to the contrary are deceitful and based in fraud.

16.    The published "book" referred to by Defendant above is the Plaintiffs technical report

entitled "Report: The Port of Charleston Dirty Bomb Hoax and Social Media Liability", April

14,2018,ISBN-10: 9781717056795, Amazon.Com. Dozens of copies ofthis published work

were sent to U.S. Coast Guard authorities, subcommittees of Congress, South Carolina -based

federal law enforcement authorities, etc.

17.    It was observed in People v. Fort, 138 Mich. App. 322(Mich. Ct. App. 1984)that the

elements ofextortion are: Communication; Threatening accusation ofany crime or offense or

any injury to the person or property; With intent to extort money or pecuniarv advantage as to

compel the person so threatened to do or refrain from doing an act against his/her will,[emphasis

added].

18.     The "Trolls of Mount Shasta" video is just one example of corrupt persuasion designed to

intimidate the undersigned in violation of42 U.S.C. § 1985(2). Here the injury is damage to a

professional reputation by the widely disseminated deceptive claim that "evidence" was in the

possession ofthe Defto justify the CSTT false statements and smear campaigns, as no such

evidence exists. This is the very definition offake news cited by the FTC in FTC v.

Clickbooth.com, LLC et at and FTC v. World Patent Marketing.
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 7 of 13 PageID# 1313




19.    The Defs claim to have so-called "evidence"(fraudulent deception) was also used for

the initiation of baseless and groundless investigations with the N.Y.P.D. and/or           exactly

like conduct in FTC v. World Patent Marketing. Further, Def Goodman personally contacted

ambulance services in the undersigned's home community to report that the F.B.I. was seeking

the undersigned (note: Sweigert is a California licensed Emergency Medical Technician). Def

could foresee the future economic harm that would be visited upon the undersigned and future

employment opportunities for the "reporting" ofsuch deceitful and derogatory information to

small hometown potential employers. See Brandt v. Board ofCooperative Education Services,

820 F.2d 41,44(2d Cir. 1987). These types of malevolent deceptive schemes, engineered by the

Deffor his profit via the CSTT fake news cartel, engineered to deprive the undersigned of his

property rights, have consistently relied upon the use ofthe interstate wires and are in violation

of42 use § 1985(2).

20.    The undersigned has pled in the MOTION that the Defdeprived him of his property

interests in good business relations, a good reputation and career potential etc. using deception

and deceit.


21.     "While property interests are constitutionally protected, they are not generally

constitutionally established; rather,"thev are created and their dimensions are defined by

existing rules or understandings that stem from an independent source such as state law-rules or

understandings that secure certain benefits and that support claims of entitlement to those

benefits." Bd. ofRegents ofState Colls, v. Roth,408 U.S. 564,577,92 S.Ct. 2701,33 L.Ed.2d

548(1972). Thus, only where a plaintiff can demonstrate that state law confers "a legitimate

claim of entitlement" to a particular position will a propertv interest in that position arise."

[emphasis added] See Velez v. Levy, 401 F.3d 75(2d Cir. 2005).
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 8 of 13 PageID# 1314




22.    The identical legal rights conferred upon the Plaintiff(RDS)also protect the undersigned.

The issues articulated by the undersigned are identical to the issues alleged by the Plaintiff

(RDS).

23.    Defendant's incitement ofviolence asainst undersigned The Def has broadcast

investigation results to accuse the undersigned of murdering hitchhikers as part of witchcraft

practices, protecting pedophiles, coordinating satanic ritualistic abuse on victims, etc. These

deceptive and vile accusations were passed off as the results ofinvestigative research for the

purpose of inciting a digital lynch mob to harm the undersigned. Defaming and inciting violence

against the undersigned was not done in the public's interest. In fact, none of Defs infringing

content has been removed (nearlv 14 months later and counting! and remains available to the

public worldwide. "[IJncitement creates a risk that third parties will inflict violence on the

victim, whereas threats engender fear and intimidation that usually reach the victim directly."

United States v. Turner^ 720 F.3d 411 (2d Cir. 2013). [emphasis added] "It rarely has been

suggested that the constitution freedom for speech ... extends immunity to speech or writing

used as an integral part ofconduct in violation ofa valid ... statute." United States v. Rowlee II,

899 F.2d 1275,1278(2d Cir. 1990).

24.      Defendant is a Public Figure while Undersigned is not. In New York Times Co. v.

Sullivan, the Supreme Court defined rules ofdefamatory publication that apply not only to public

officials but to any public figure (like the Def). Gertz v. Welch, Inc. 418 U.S. 323, 342. Defis

clearly a public figure who has inserted himself into major national political controversies with

his right-wing sidekicks like Jerome Corsi, Larry Klayman and Laura Loomer (all of whom are

monitored and watched by the Southern Poverty Law Center(S.P.L.C.)for hate speech). Mr.

Klayman,esq. represents both Loomer and Corsi in outlandish lawsuits {Loomer vs. Twitter.Com
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 9 of 13 PageID# 1315




and Corsi vs. Robert S. Mueller, III, Office ofthe Special Counsel) which are extensively

promoted by the Def with a constant stream of anti-government chatter to echo chamber these

lawsuits with presumed evidence.

25.    The undersigned arguably is not such a public figure. The undersigned had only used a

stage name("Dave Acton")to create educational videos on a YouTube channel that catered to

disaster preparedness and medical first-aid as a licensed Emergency Medical Technician. The

undersigned became a tangential unwitting participant in the acrimonious feud between Def and

his former room-mate and sidekick George Webb Sweigert(undersigned's brother). Plaintiff

was dragged(some say drug)into this controversary and is only defending himself against the

Def who drew first blood.

26.    In context ofonly the Port dirty bomb incident(hoax)debate, the undersigned is at most

a limited public figure and more probably a private citizen that was involuntarily drug into this

ugly situation and is acting in self-defense against the Def. Even if this Court finds the

undersigned as a limited public figure, the Defs speech would have to be necessarily limited to

the scope ofthat public controversy (Port hoax incident). Gertz v. Welch, Inc. 418 U.S. 323,

345. The Def would be prohibited from the broadcast of extraneous attacks and unfounded

accusations of criminal conduct(implied defamation and slander per se). A person acts with

malice ifthe publication was made with knowledge that the statement was false or with reckless
disregard for its truth. Gertz v. Welch, Inc., 418 U.S. 323. This demonstrates injury and Article
III standing ofthe undersigned by meeting the "plausibility test" created by Bell Atl. Corp. v.
Twombly,550 U.S. 544,570(2007).
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 10 of 13 PageID# 1316




                                     LEGAL ARGUMENT




27.    Defs intimidation of Undersisned for his status as a witness to this lawsuit Between

May- June 2017 Plaintiff seven(7)declarations in this instant lawsuit. In open defiance of42

U.S.C. §§ 1985(2)clause one the Def calculated to economically injure, intimidate, coerce and

humiliate the undersigned to dampen, obstruct and/or retaliate against the undersigned for the

submission of documents to this Court. The bright line threshold of§ 1985(2)(clause one) was

crossed by the Defendant's continuing malevolent acts which allows for a private remedy under

Section 1985(3)(clause iii).

28.    These malevolent smear campaigns invade undersigned's libertv interest in a good

reputation and future employment, and thus created an actionable federal offense. "Such

property interests are "created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law."[emphasis added]

Footnote 75, White Plains Towing Corp. v. Patterson, 991 F.2d 1049(2d Cir.)

29.    In Farese v. Scherer [342 F.3d 1223,1229(11'^ Cir. 2003)], the court noted that §
1985(2) prohibits conspiracies to intimidate parties or witnesses to federal lawsuits. The statute

proscribes "conspiracies that interfere with * * * the administration ofjustice in federal courts".

30.    A per se violation of§ 1985(2)(clause one/i)("Obstructing Justice; Intimidating Party,

Witness, or Juror") exists when two or more persons(the Def and his numerous sidekicks)

conspire to deter, by force, intimidation, or threat any party or witness in any court ofthe United

States from attending to the matters ofthe court.




                                                 10
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 11 of 13 PageID# 1317




31.    Section 1985(3)(clause ill) provides a remedy for damages to anyone "injured in his

person or property" or deprived ofa federal right or privilege as a result of a conspiracy

proscribed by Section 1985(2)(clause i).

32.    In Haddle v. Garrison, 525 U.S. 121,the Supreme Court held that tort injuries (similar to

the undersigned's described in the foregoing) are cognizable under § 1985(3)(clause iii). See to

"injure [petitioner] in his person or property". Further,"[t]he statute provides that if one or more

persons engaged in such a conspiracy 'do, or cause to be done,any act in furtherance ofthe

object ofsuch conspiracy, whereby another is injured in his person or property',...the party so

injured ... may have an action for the recovery of damages occasioned by such injury ... against

any one or more ofthe conspirators. § 1985(3)." See footnote no. 2:"Section 1985(3)contains

the remedial provision granting a cause of action for damages to those harmed by any ofthe

conspiracies prohibited in §1985. See Kush v. Rutledge ,460 U. S. at 724-725 (listing the various

conspiracies that §1985 prohibits).

33.     It is instructive to note the U.S. Department of Justice Amicus Brief(1998), submitted to

the Haddle v. Garrison court, which summarizes the property issues under consideration by the

Court,"[t]he statute provides a remedy in damages to anvone who is injured in his person or

propertv or deprived of a federal right or privilege as a result ofan act in furtherance of a

conspiracv prohibited under anv part of Section 1985.including clause one of Section 1985(2)
emphasis added][Internet URL: https://www.iustice.gov/osg/brief/haddle-v-garrison-amicus-

merits ]. To summarize,§ 1985(3)class-based animus limitations cannot be used to narrow the
scope of a § 1985(2)(clause one)claim.

34.     ^^Held: No allegations ofracial or class-based invidiously discriminatory animus are

required to establish a cause of action under the first part of§ 1985(2). The statutory provisions


                                                 11
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 12 of 13 PageID# 1318




now codified at § 1985 were originally enacted as § 2 of the Civil Rights Act of 1871, and the

substantive meaning ofthe 1871 Act has not been changed.

35.    "The provisions relating to institutions and processes ofthe Federal Government

(including the first part(clause one)of§ 1985(2))... contain no language requiring that the

conspirators act with intent to deprive their victims ofthe equal protection ofthe laws. Thus,the

reasoning of Griffin is not applicable here, and, given the structure of§ 2 ofthe 1871 Act, it is

clear." Kush v. Rutledge,460 U.S. 719(1983).

36.     The Defis not prejudiced bv this action. The Def would not be prejudiced by allowing

the undersigned to intervene in this action. There has been no(1)undue delay in filing the

motion to intervene,(2)the adverse party has been noticed,(3)the undersigned is acting in good

faith without a dilatory motive,(4)it is not a failure to cure deficiencies of previous pleadings,

(5)there is no undue prejudice to the Def, and (6)the proposed intervention is not futile.

Forman v. Davis, 371 U.S. 178,182(1962).

                                    REQUEST FOR RELIEF

37.     As the foregoing indicates, the time is ripe for this Court to curtail Defs out-of-control

retaliation and vindictive attacks on the undersigned.

                                         CONCLUSION


38.     Plaintiffs pleading burden has not only met, but, has exceeded the pleadings threshold,

particularly as no discovery has occurred, and he has established standing. Thereby, it would be

premature to dismiss any causes ofthis motion.




                                                 12
Case 3:17-cv-00601-MHL Document 89 Filed 03/29/19 Page 13 of 13 PageID# 1319




I hereby certify that the foregoing information and attached exhibits are truthful and correct

under penalties of perjury.




                    Signed:                                            Respectfully submitted,

                                                                    ^                            /
                                                                        . GeiJfge SwQif^rt,pro se




                                                 13
